Citation Nr: 0111782	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a left ankle 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1986.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefits 
sought.


FINDINGS OF FACT

1.  There is no medical evidence of a current left knee 
disorder or a nexus between an alleged left knee disorder and 
active service.

2.  There is no medical evidence of a current right ankle 
disorder or a nexus between an alleged right ankle disorder 
and active service.

3.  A left ankle disability was first shown many years after 
service, and there is no medical evidence of a nexus between 
a current left ankle disorder and active service.


CONCLUSIONS OF LAW

1.  A claimed left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  A claimed right ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).
3.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131  (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims for service 
connection have been properly developed as recent VA 
treatment records and examination reports have been 
associated with the file.  The Board notes that the veteran 
has been afforded VA clinical and X-ray examinations in 
recent years, including an orthopedic examinations in January 
and September 1999, which have failed to show a current left 
knee or right ankle disability, and failed to suggest a nexus 
between a current left ankle disorder and any remote incident 
of service.  X-rays in January 1999 failed to reveal any 
abnormality of the veteran's left leg or either ankle.  Under 
these circumstances, the Board finds that VCAA does not 
mandate another examination.  VA medical treatment records 
have also been obtained.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the statement of the case 
what must be demonstrated to establish service connection, 
including on a presumptive basis.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
treatment records which might be relevant to the veteran's 
claims, and the veteran has not identified any additional 
treatment records which have not been obtained.  Accordingly, 
no further assistance to the veteran in acquiring medical 
evidence is required by the new statute.   

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statements of 
the case issued in February and May 2000 and the supplemental 
statement of the case issued in November 2000.  The RO 
notified the veteran that there must be evidence of a current 
disability, evidence of disease or injury during service or 
within one year after discharge, and evidence of a link 
between the disability and service.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Factual Background

The veteran's service medical records show that on enlistment 
in November 1977 the veteran was noted to have pes planus 
(flat fee).  In August 1978, the veteran reported a history 
of back and knee injuries without any fractures and 
complained of back and ankle pain secondary to flat feet.  On 
examination, back pain was noted and the knees were found to 
be within normal limits.  The following month, the veteran 
complained of bilateral foot and ankle pain.  On examination, 
subtalar range of motion was within normal limits and he was 
diagnosed with supple pes planus.  In February 1980, while 
sanding down the deck, the veteran fell and cut his left 
knee.  Two months later, he injured his right ankle after 
falling from a chair.  X-rays revealed a fracture of the 
right lateral malleolus, which was treated with a soft cast.  

Additional service medical records show that, in January 
1984, left knee X-rays revealed no evidence of a fracture.  A 
September 1984 right foot X-ray was within normal limits.  In 
January 1985, the veteran complained of left knee pain while 
running, indicating that his left knee had locked up and he 
had hit a concrete border around the base track.  On 
examination, there was no swelling or edema; the medial and 
lateral ligaments were normal with limited range of motion 
upon extension and flexion; and the patella was tender to 
touch and palpation.  X-rays were within normal limits and 
the assessment was a soft tissue injury.   The following 
month, the veteran complained of sharp pain with numbness on 
the medial and lateral sides of his left knee.  On collateral 
ligament testing, tenderness was noted both to the medial and 
lateral sides.  On examination, there was discoloration and 
1+ edema noted.  Although the knee had full range of motion, 
there was a decrease in strength noted.  Drawer and McMurray 
signs were negative and deep tendon reflexes were normal.  
The assessment was resolving soft tissue injury to the left 
knee.  

The remainder of the service medical records show that, in 
September 1986, the veteran complained of back and left knee 
pain and denied any recent injuries.  He reported trauma to 
the left knee seven years earlier and stated that the knee 
continued to act up once in awhile.  On examination, the left 
knee was slightly swollen and motion was limited when 
bending.  The assessment was tendonitis of the left knee.  In 
October 1986, the veteran was treated for stress pain to both 
ankles secondary to pes planus.  Clinical findings were 
normal for the veteran's lower extremities and feet on his 
November 1986 separation examination report.  The examiner 
did note, however, that the veteran was markedly obese.  In 
the medical history section of the report, the veteran 
checked "no" for swollen or painful joints, cramps in the 
legs, broken bones, arthritis, rheumatism, or bursitis, 
"trick" or locked knee, foot trouble and bone, joint or other 
deformity.  

VA treatment records from August 1998 to December 1999 show 
that the veteran reported a history of a left leg fracture in 
1979 or 1980 and complained of chronic left leg pain, 
particularly at the end of the work day in October 1998.  On 
examination, the extremities and ankles were not tender 
except posteriorly along the Achilles tendon. There was 
swelling around the joint but no tenderness.  The veteran had 
full range of motion with pain.  X-rays revealed no acute 
fracture or malalignment, mild posterior angulation of the 
proximal fibular diaphysis likely related to an old post-
traumatic deformity, tiny spurs about the ankle and mild 
degenerative change involving the metatarsophalangeal joint 
of the great toe.  The assessment/plan indicated left leg 
salsalate, a cane and a physical therapy (PT) referral.  

In December 1998, the veteran reported a history of recurrent 
ankle sprains with the ankle giving way twice a month.  He 
stated that the cane kept him from falling and that the 
salsalate was helping with pain at night.  The veteran was 
recommended to use a neoprene ankle brace and referred to PT 
for strengthening the ankle.  The assessment was minimal to 
mild degenerative joint disease of the left ankle.  At a 
February 1999 PT visit, the veteran complained of increased 
pain with the ankle brace and admitted to having discontinued 
its use two days prior to the appointment.  

Additional VA treatment records show that, in March 1999, the 
veteran complained of constant left ankle pain and reported 
no benefit from PT.  On examination, increased tenderness was 
noted on the left lateral ankle secondary to palpation.  
There was slight ankle laxity of the lateral ligament and 
normal sensation.  Deep tendon reflexes were 2+.  The 
assessment was degenerative joint disease of the left ankle 
most likely secondary to increased weight.  A PT note 
indicated that, contrary to instructions, the veteran chose 
to use his cane in the wrong hand.  In October 1999, the 
veteran complained of swelling and leg spasms at the end of 
the day.  The assessment was ankle pain.  A December 1999 PT 
note reveals range of motion within normal limits and mild 
left foot edema.  Left ankle plantar flexion was 2+/5 and 
dorsiflexion was 3+/5 to 4/5.  The veteran was unable to 
perform toe raises secondary to left ankle pain.    

At January 1999 VA examinations, the veteran reported that he 
had fractured his left leg while on board a ship and that it 
was initially placed in a soft cast, which was later changed 
to a regular cast.  He denied any other injury to his ankle 
since then.  The veteran complained of pain and difficulties 
walking up stairs and related that his ankle tended to give 
out and that his left foot swelled when he was on his feet 
for several hours at a time.  The veteran did not complain 
about his right ankle.  On examination, there was no 
deformity or swelling of the left ankle.  There was 
subjective complaint of pain on the medical side of the 
joint.  Dorsiflexion was to 10 degrees; plantar flexion was 
to 25 degree; inversion was to 10 degrees; and eversion was 
to 5 degrees.  He did not complain of any pain during motion 
and power against resistance was good.  The veteran's right 
ankle examination was normal with full range of motion 
without any complaints.  X-rays of the left leg and both 
ankles were normal without any residuals of a fracture.  The 
diagnosis was history of left ankle fracture with no 
residuals.

At a September 1999 VA examination, the veteran complained of 
left knee and ankle pain.  He reported that while in the Navy 
he had injured his right ankle and that he had mistakenly 
reported at his last VA examination that he had injured his 
left ankle.  The veteran added that for the last three years 
his left ankle had been hurting, but he admitted that he had 
twisted it several times between then and the time of the 
examination.  There was no other specific injury to his left 
knee reported.  On examination, the left knee was normal 
looking without any swelling or deformity or tenderness.  
Patellar compression was not painful and patellar translation 
was normal.  Medial lateral stability was maintained.  Drawer 
and Lachman tests were negative.  Left knee range of motion 
was to 130 degrees without any complaints and power against 
resistance was good.  The left ankle was normal looking 
without any swelling or deformity.  The veteran complained of 
pain in the lateral and anterior site.  Dorsiflexion, plantar 
flexion, inversion, and eversion were the same as recorded at 
the January 1999 VA examination.  During motion, the veteran 
complained of pain on the outer side.  Power against 
resistance was good and ankle pulse was palpable.  X-rays of 
the left knee were normal with no evidence of traumatic 
pathology or arthritis.  Old left ankle X-rays were normal.  
The diagnoses were subjective complaint of left ankle pain 
with no objective evidence of orthopedic pathology and 
subjective complaint of left knee pain with no objective 
pathology. 

Analysis

Left Knee and Right Ankle Disorders

With regard to left knee and right ankle disorders, the 
veteran has no current medical diagnosis of a disability.  
Thus, he fails to satisfy the first element of a claim, that 
is, a current disability, and his claim for service 
connection fails.  See Caluza, supra.  Even assuming that the 
veteran has current left knee/right ankle disorders, there is 
no competent medical evidence linking claimed right 
knee/ankle disorders to service.  Although the service 
medical records show that the veteran was treated for a soft 
tissue injury to his left knee in 1986 and for a fractured 
right ankle in 1980, subsequent service medical records show 
that his left knee and right ankle problems had resolved.  In 
this regard, the Board observes that September 1984 right 
foot X-rays were within normal limits and that the November 
1986 separation examination report indicated normal clinical 
findings for the veteran's lower extremities and feet and no 
complaints were noted by the veteran in the medical history 
section.  Post-service medical reports show no complaints of, 
or treatment for, a right ankle disorder as confirmed by the 
veteran at the January 1999 VA examination.  Moreover, there 
is nothing to link an alleged right ankle disorder to an old, 
in-service fracture.  While there are post-service reports of 
treatment for left knee pain more than eleven years after 
discharge, there is no diagnosis or nexus opinion linking 
such knee pain to service.  Pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  The Board also observes 
that, at his September 1999 VA examination, the veteran 
reported that he had twisted his left ankle after service but 
had not injured his left knee.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, the 
veteran's statements do not establish the required evidence 
needed, and the claim must be denied.

Left Ankle Disorder

While there is VA outpatient clinic evidence dated in recent 
years that includes references to degenerative joint disease 
of the left ankle, the VA examinations noted above (January 
and September 1999 clinical evaluations and X-rays performed 
during that time) showed only subjective left ankle pain.  It 
was specifically noted after the January 1999 examination 
that there were no current residuals of a left ankle injury, 
and the September 1999 examining physician opined that there 
was no objective left ankle pathology present.  As these 
examinations were much more thorough than the brief 
outpatient clinic notes and specifically ruled out the 
claimed disability, the Board finds that the preponderance of 
the evidence is against a current left ankle disorder.  As 
noted above, pain alone, without a diagnosis of a related 
ailment, is not a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, supra.  The outpatient 
clinic notes appear to contain a mere recitation of the 
veteran's self-reported lay history, which does not 
constitute competent medical evidence of diagnosis or 
causality.  Id.; LeShore v. Brown, 8 Vet. App. 406 (1996).  
Even assuming that the veteran has a current left ankle 
disorder, the record is devoid of any competent medical 
evidence linking a left ankle disorder to service.  The 
service medical records are silent for complaints or 
diagnosis of, or treatment for left ankle disorder except for 
ankle pain related to his pre-existing pes planus.  The 
November 1986 separation examination report indicated normal 
clinical findings for the veteran's lower extremities and 
feet.  Though the veteran contended at his January 1999 VA 
examination that his left ankle was fractured in service, he 
admitted at his September 1999 VA examination that he had 
been mistaken and that it was his right ankle that had been 
fractured while in service.  He also added that during the 
three years prior to his last examination, he had twisted his 
left ankle several times.  He did not indicate that he had 
received medical treatment within the first year after 
discharge.  The first treatment for left ankle pain and a 
notation of degenerative joint disease in the outpatient 
clinic notes appears to be in 1998, nearly twelve years after 
discharge.  

The statements of the veteran as to his belief that the 
current left ankle disorder is related to an in-service 
injury is not competent evidence with regard to the nexus 
issue.  See Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  
Specifically, the Board notes that, at the September 1999 VA 
examination, the veteran indicated that he had mistakenly 
reported that he had fractured his left ankle while in 
service, when he had actually fractured his right ankle.  
There is no evidence that he has the requisite medical 
expertise to enter a medical judgment as to the etiology of 
his current left ankle disorder.  See Espiritu, supra.  
Therefore, the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

